DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the 112, 2nd indefinite rejection related to the controller, applicant seemingly argues this rejection, but has amended the claims to recite the suggested terminology, i.e. a controller configured to provide a function (instead of a controller controls or a controller controlling).  Therefore, applicant’s arguments are moot, as they are not directed towards any of the current claim language.  Regarding the other 112, 2nd indefinite rejections, these are obviated as applicant has deleted ALL of the previous claims.  However, applicant’s new claims introduce new 112, 2nd issues; see below.
	Regarding the 102 rejection to Grace, applicant’s new claims have overcome the anticipation rejection, but based on the amendments, the examiner contends that Grace obviates the new claim language.   Specifically, applicant argues “More specifically, although one or more of the cited references may allow for laser emitters to be activated in any sequence during a procedure, none of the cited references specifically require a system controller that is configured to control the energy source so that the energy from the energy source is sequentially directed to the first energy guide, the second energy guide and the third energy guide, with corresponding guide distal ends that are positioned as described in the claims, so that an advancing wavefront is generated that moves toward the treatment site in a direction from near the balloon first end toward the balloon second end”.  While it may be true that Grace doesn’t explicitly teach the claimed sequence, it is nonetheless obvious. 
As discussed in more detail below, Grace discloses 3 staggered energy guides (300, 310, 320; Figs. 3A-3C) as claimed, and explicitly discloses “The multiple proximal laser emitters in FIGS. 3A and 3B can be activated in any sequence during a procedure, including individually or simultaneously with each other, thereby providing a greater range of treatment options.”.  Since there are only 3 emitters, there are a very small (finite) number of options for the disclosed sequence; seemingly Grace envisioned/encompassed any/all of these sequences, but at the very least it would be obvious for a POSITA to try any activation sequence involving 3 guides.  For example, if the guides are all activated individually, there are only 6 options for an activation sequence. If some/all the guides can be activated simultaneously, this adds an additional 7 options.  Therefore, there are only 13 options for the activation sequence of 3 guides.  Furthermore, as discussed below, the examiner takes the position that activating the guides in the specific order of first guide, then second guide, then third guide or the reverse order (third, then second, then first) inherently results in the claimed advancing wavefront.  If this is not an inherent result, then the examiner contends that applicant’s specification fails the written description requirement, as it has not provided sufficient details/discussion as to how this advancing wavefront is provided.  Therefore, the examiner takes the position that the advancing wavefront is an inherent result of the order first -> second -> third OR third-> second -> first.  See new 103 rejection, below. 

Election/Restrictions
For the exact same reasons why claim 24 was withdrawn in the previous office action (Page 3 of NF mailed 8/3/2022), claim 46 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claim 46 recites the exact same claim language “wherein the energy source is an energy source that generates electrical impulses” as previously withdrawn claim 24, therefore claim 46 is withdrawn, as well.  It is noted that applicant did not present any arguments as to why the withdrawal of claim 24 was improper.  Therefore, claims 27-45 and 47 are pending examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-45 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claim 27] This newly added claims recites “an energy source that is configured to generate energy”.  Throughout the specification, the original claims (submitted on 1/12/2021) and previously examined claims (submitted 6/8/2022) claims, it is abundantly clear that the energy source generates light.   Applicant has improperly broadened the scope of this energy source to include ANY energy source, e.g. solar, thermal, ultrasound, X-ray, gamma-ray, radio-wave, microwave, cryogenic, nuclear, wind, water, chemical, kinetic, etc, which are simply not supported.  While there is a single example in the specification of the energy source being an electrical source, the examiner takes the position that 2 examples of energy sources (light and electrical) is not a representative number of species that represents the entire genus, i.e. ALL energy sources.  This issue is compounded by the fact that the original claims, the previously examined claims and the elected embodiment all require(d) an energy source that generates light.  
This newly added claim recites “a system controller that is configured to control the energy source so that the energy from the energy source is sequentially directed to the first energy guide, the second energy guide and the third energy guide so that an advancing wavefront is generated that moves toward the treatment site in a direction from near the balloon first end toward the balloon second end.”  First and foremost, the specification never once mentions an advancing wavefront that moves toward a treatment site in a direction from near the first end toward the balloon second end.  In fact, the specification only mentions “an advancing wavefront is generated that moves toward the vascular lesion in a direction from one of the balloon proximal end and the balloon distal end.”  There is no discussion related to an advancing wavefront that moves in the claimed manner.  Furthermore, there is no discussion related to HOW this result is achieved. 
Second, it’s possible applicant believes the support for the amendment comes from Pages 42-43 of applicant’s specification which states “In still another non-exclusive embodiment, the system controller 126 can control the energy source 124 and/or the multiplexer 128 to generate a somewhat different advancing wavefront along substantially a full length 842 of the balloon 804. In this embodiment, the system controller 126 can control the energy source 124 and/or the multiplexer 128 to sequentially direct individual guide beams 124B to the first energy guide 822A, the second energy guide 822B, and the third energy guide 822C in a first sequence. Next, the system controller 126 can control the energy source 124 and/or the multiplexer 128 to sequentially direct individual guide beams 124B to the second energy guide 822B, the third energy guide 822C, and the fourth energy guide 822D in a second sequence. This type of sequencing can continue in a similar manner, (e.g., third, fourth, then fifth in a third sequence; fourth, fifth, then sixth in a fourth sequence; fifth, sixth, then seventh in a fifth sequence, etc.), until a last step when the system controller 126 controls the energy source 124 and/or the multiplexer 128 to sequentially direct individual guide beams 124B to the sixth energy guide 822F, the seventh energy guide 822G, and the eighth energy guide 822H in a sixth sequence.”  From this paragraph it is seemingly clear that in order to provide the advancing wavefront, additional sequences are required (in addition to the claimed first sequence of first, second and third).  Currently, the claims are broad enough to read on only the first sequence of first, second and third alone producing the advancing wavefront, however this is seemingly not supported, as additional sequences (second, third, fourth; third, fourth, fifth; fourth, fifth, sixth; etc.) are necessary in order to produce the advancing wavelength, according to applicant’s specification.  Basically, it is not clear from applicant’s specification whether or not the claimed sequence of first, second and third (alone, with no other sequences or parameters) inherently provides the advancing wavefront or not.  From the specification, it appears as if additional steps are required.  Therefore, applicant seemingly does not have possession of the breadth of the claim, i.e. the claimed sequence alone (by itself) producing the advancing wavelength. 
For examination purposes, the examiner takes the position that a claimed order/sequence of first, then second, then third OR third, then second, then first inherently provides an advancing wavefront, as claimed.  If this is not the case, then applicant does not have sufficient explanation in their specification as to how this function is achieved. MPEP 2163 makes it clear that a claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. 
[Claim 36] This claims recites “wherein the system controller is configured to control the firing energy level of the energy from the energy source to each of the plurality of energy guides by varying a wavelength of the energy pulses.”.  However, applicant does not have support for this.  Specifically, applicant’s specification states “the term ‘firing energy level’ is intended to mean the intensity of the energy pulse, which can be varied depending upon the pulse width and/or the pulse amplitude of any or all of the pulse(s)”.  There is no mention/explanation/discussion as to how varying the wavelength of light will control the intensity/firing level, as this is seemingly impossible.  The wavelength emitted doesn’t affect the intensity of that wavelength. 
[Claims 39, 41 and 42] Similar to the reasons explained above, it doesn’t appear as if applicant has sufficient explanation/details/discussion within the specification to reasonably convey to a POSITA that applicant had possession of the claimed sequences producing an advancing wavefront, as claimed.  In fact, it doesn’t appear that any of these claimed sequences are actually disclosed at all, let alone that these sequences provide an advancing wavefront.  

Claims 27-45 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a light source and electrical energy source, does not reasonably provide enablement for ALL/ANY energy sources.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. It is seemingly impossible for applicant’s invention to work with any/all types of energy sources (solar, thermal, ultrasound, X-ray, gamma-ray, radio-wave, microwave, cryogenic, nuclear, wind, water, chemical, kinetic, etc,).  Based on the extremely large breadth of the claimed scope, i.e. encompassing any/all energy sources, the lack of working examples or any sort of discussion/direction by applicant within the specification, the lack of prior art references teaching using any/all types of energy sources for this claimed effect, and the amount of experimentation that would be required by a POSITA, the examiner considers the breadth of the claimed energy source not to be enabled. 

Claims 27-45 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the very specific firing sequences disclosed on pages 41-43 producing an advancing wavefront, does not reasonably provide enablement for the claimed sequences providing an advancing wavefront.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  It is worth emphasizing that are seemingly no other prior art references within the field of lithoplasty balloon catheters used for are concerned with producing an advancing wavefront, making applicant’s disclosure of what exactly produces this advancing wavefront to be pretty much the only guide a POSITA has in order to provide the claimed effect.  While applicant has disclosed FOUR examples of very specific firing sequences on Pages 41-43, none of those are specifically claimed, as the claims are MUCH broader than the specific sequences disclosed.  Other than the four examples, explicitly detailed in applicant’s specification it’s unclear what other sequences (that fall within the broad scope of applicant’s claimed invention) would produce an advancing wavefront.   For example, applicant discloses 8 energy guides.  For 8 waveguides, a single firing sequence could consist of 40,320 possibilities (8 factorial; 8!), and that’s not accounting for separate/additional sequences or firing some of the energy guides at the same time (instead of all just individually), which clearly adds an almost infinite amount of sequences that a POSITA would need to try in order to determine if the sequences result in an advancing wavefront.  Furthermore, there are seemingly other factors to consider, e.g. the relative positioning of the energy guides, i.e. how far apart they are from each other, the timing/duration of these energy activation signals, i.e. how long is the energy for each guide activated for, how long between activating one guide and activating another?  Seemingly there are lots to of considerations that would result in undue experimentation to make/use the full scope of the broadly claimed sequence.  Since applicant has provided very little discussion and the prior art is seemingly silent in terms of how to create an advancing wavefront, the examiner considers the breadth of the claimed sequence not to be enabled.  
It is reiterated that applicant has possession and enablement of the very specific firing sequences detailed in the 4 examples on pages 41-43, however the claims are much broader than what is disclosed, which leads to written description and enablement issues, as discussed above. 

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is seemingly impossible to control firing energy level/intensity of light by varying it’s wavelength.  Applicant has provided absolutely no discussion, examples, details as to HOW this is achieved and the prior art provides no guidance either.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-45 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 27] The limitation “the energy from the energy source is sequentially directed to the first energy guide, the second energy guide and the third energy guide” is indefinite.  It is unclear if the intent behind this amendment is to describe a specific order/sequence of activating energy delivered from the first guide, then second guide, then lastly third guide OR if any sequence of first, second and third reads on the claim language.  Specifically, applicant’s use of the word “and” instead of “then” creates confusion.  For examination purposes, the examiner interprets this as any order.  
[Claim 30] The limitation “wherein the advancing wavefront creates a shearing force at the balloon wall substantially adjacent to the treatment site” is indefinite, as it’s unclear if/how this limitation further limits the structure of the device.  Furthermore, it’s unclear what structural elements(s) or structural configuration (if any) are required in order to meet this functional language. “The use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim’ and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.” MPEP 2173.05(g)
[Claim 36] As discussed above, it’s seemingly impossible to control the intensity of light by changing the wavelength.  Therefore, it’s unclear how a prior art reference is supposed to read on this claim language.  For examination purposes, if a prior art references teaches using different wavelengths or changing/adjusting a wavelength, then the claim language is met (even though this seemingly will not change/adjust/control the intensity of light emitted). 
[Claims 39 and 41] First and foremost, these claims have the same indefiniteness issue as explained in relation to claim 27, specifically regarding the claimed order or sequence. 
Second, these claims recite “the system controller is configured to control the energy source so that the energy from the energy source is sequentially directed to the first energy guide, the second energy guide, the third energy guide and the fourth energy guide so that the advancing wavefront is generated that moves toward the treatment site in a direction from near the balloon first end toward the balloon second end” which is indefinite when considering the independent claim.  Specifically, independent claim 27 already recites “a system controller that is configured to control the energy source so that the energy from the energy source is sequentially directed to the first energy guide, the second energy guide and the third energy guide so that an advancing wavefront is generated that moves toward the treatment site in a direction from near the balloon first end toward the balloon second end”.  Therefore, it is unclear if the sequence claimed in these dependent claims is a completely new/additional sequence or merely adding a fourth (or fifth) to the previously recited sequence of 1, 2 and 3.  For example, does this claim require a first sequence of 1, 2 and 3 and a second sequence of 1, 2, 3, 4 (and 5: claim 41)?  Or does it merely require a first sequence of 1, 2, 3, 4 (and 5: claim 41)?
[Claim 42] For the same reasons discussed above in relation to claims 27, 39 and 41, this claim is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0265942 to Grace.
[Claims 27, 28, 44 and 45] Grace discloses a catheter system (best seen in Figs. 1, 2, 3A and 3C) for treating a treatment site within or adjacent to a vessel wall of a blood vessel, the catheter system comprising: 
a catheter shaft (100); 
a balloon (150/350) that is coupled to the catheter shaft, the balloon includes a balloon first end and a balloon second end (proximal and distal ends of balloon); 
an energy source that is configured to generate energy (laser 230);
a plurality of energy guides (300, 310 and 320, i.e. optical fibers; Par 304) that are each configured to selectively receive the energy from the energy source (this is considered intended use that any/all optical fiber is capable of achieving), the plurality of energy guides including a first energy guide (300), a second energy guide (310) and a third energy guide (320) that are each disposed along the catheter shaft and at least partially within the balloon, (i) the first energy guide including a first guide distal end that is positioned at a first longitudinal position along a length of the balloon (300 is clearly shown closest to the balloon’s proximal end), (ii) the second energy guide including a second guide distal end that is positioned at a second longitudinal position along the length of the balloon that is different than the first longitudinal position (310 is clearly shown between 300 and 320 in the middle of the balloon), and (iii) the third energy guide including a third guide distal end that is positioned at a third longitudinal position along the length of the balloon that is different than the first longitudinal position and the second longitudinal position (330 is clearly shown closest to the balloon’s distal end), the second longitudinal position being between the first longitudinal position and the third longitudinal position along the length of the balloon (Fig. 3A clearly shows each of the optical fibers distal ends terminating at a different longitudinal location; “the distal end a catheter having multiple, telescopically extending, concentric proximal laser emitters 300, 310, 320 coupled to one or more laser catheters. Each of the concentric proximal laser emitters 300, 310, 320 is the termination point of an optical fiber layer that lies within a balloon catheter” Pars 0304-0306); and 
a system controller (950; Pars 0279 and 0282) that is configured to control the energy source so that the energy from the energy source is sequentially directed to the first energy guide, the second energy guide and the third energy guide (“The multiple proximal laser emitters in FIGS. 3A and 3B can be activated in any sequence during a procedure, including individually or simultaneously with each other, thereby providing a greater range of treatment options.” Par 0306) so that an advancing wavefront is generated that moves toward the treatment site in a direction from near the balloon first/proximal end toward the balloon second/distal end.
While Grace discloses that the controller can achieve any activation sequence, it fails to explicitly disclose a controller configured to control the energy source so that the energy from the energy source is sequentially directed to the first guide, then the second guide, then the third guide.  However, it is emphasized that there are only 13 sequence options for activating 3 different guides either individually or simultaneously; this is considered a finite and very small amount of options/possibilities.  Therefore, it would have been obvious for a POSITA to try any/all of these 13 options as this is merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Furthermore, the examiner contends that the specific order of first guide, then second guide then third guide inherently results in an advancing wavefront that moves toward the treatment site in a direction from near the balloon first/proximal end toward the balloon second/distal end, especially considering the relative spacing/positioning of the first, second and third guides at different longitudinal locations within the balloon, with the first guide (300) being closest to the proximal end of the balloon and the third guide (320) being closest to the distal end of the balloon, as explicitly described/detailed above. In fact, applicant’s specification seems to support this position of inherency, as it states “the pressure waves will advance in the direction of activation”.
[Claim 29] The claimed sequence is just the opposite order, i.e. instead of activating first (300), then second (310), then third (320), as described above in relation to claims 27-28, this claimed sequence is activating third (320), then second (310), then first (300).  The examiner continues to take the position that this order/sequence is merely 1 of 13 finite options and would be obvious to try for the same reasons it would be obvious to try the order first, then second, then third (as discussed above). 
[Claim 30] Inherently a balloon has a balloon wall.  Regarding the result/effect of a shearing force, the examiner contends that this is an inherent effect of the advancing wavefront; see 112b rejection, above. 
[Claim 31-32] Grace generally disclose a laser controller (950) that controls the laser and/or other components of the ablation system (Pars 0279 and 0282).  Furthermore, the reference teaches that “light energy can be emitted at any suitable pulse repetition frequency (PRF), or pulses per second, capable of generating pressure waves that propagate through the balloon catheter and the surrounding vasculature” and goes on to recite specific values/ranges for the frequency in different cases (Par 0294).  The examiner considers this pulse repetition rate to be a firing rate, as well as a controller that controls the rate.  Furthermore, the “some cases” and “other cases”, as well as the ranges themselves, are considered first and second firing rates, as clearly different repetition rates can be applied. It is seemingly clear that the firing rate is controlled by the laser controller to be adjusted to any value within the disclosed ranges.  However, if applicant disagrees, the examiner contends that such a functionality of a laser controller to specifically control the firing rate of each individual energy guide is obvious to a POSITA, especially considering that Grace teaches that each guide is individually activated as well as different firing rates.
[Claims 33-37] Grace discloses that the light energy can be emitted at any suitable wavelength, pulse duration and/or pulse repetition frequency, with any (total) number of pulses over any time duration with examples of specific values/ranges for each parameter (Pars 0291-296), as well as explicitly teaching a total energy output of a laser light system can range from greater than 0 to about 300 mJ/mm2 (Par 0291).  Grace also teaches “the degree of force generated by the pressure waves can be modulated by using lasers that produces laser light energy at different wavelengths and at different pulse durations, as would be appreciated by one of ordinary skill in the art based on the present disclosure” (Par 0296).  Furthermore, it’s clear that there is a laser controller (950) that generally/broadly controls the laser output.  The examiner contends that 1. These disclosed parameters all affect/contribute to the energy level delivered to the tissue and 2. The controller is capable of controlling these parameters.  It is seemingly clear that the firing energy level is controlled by the laser controller to be adjusted to any value within the disclosed ranges.  However, if applicant disagrees, the examiner contends that such a functionality of a laser controller to specifically control the energy level for each individual guide is obvious to a POSITA, especially considering that Grace teaches that each guide is individually activated as well as different energy levels. 
[Claims 38-42] The examiner contends that adding a fourth and fifth energy guide at staggered longitudinal positions (similar to the staggered positions already explicitly disclosed for the first, second and third guides) is an obvious duplication of parts. Furthermore, Pars 0277 and Par 0306 make it clear that the number and location of emitters/energy guides, i.e. rows, can be adjusted as desired.  Therefore, it would have been obvious to add a fourth and fifth energy guide a as a mere duplication of parts, as Grace specifically envisioned any number of emitters.  Furthermore, the examiner continues to take the position that it would be obvious to try any order/sequence of activation, even when adding a fourth and fifth emitter/guide, as explained above. 
[Claim 43] A power source that provides power to the laser/energy source is inherent to all lasers, otherwise they would not function/activate/turn on. 
[Claim 47] Grace teaches a drug eluting balloon (Pars 0009, 0310, 0363, 0385)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792